COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00502-CV
Trial Court Cause
Number:                    0935831
                           Kelly R. Ginn, Green-Span Profiles. L.P., Green-Span Management, L.L.C., and BKG
Style:                     Investments, L.L.C.
                           v NCI Building Systems, Inc.
                    *
Date motion filed :        July 3, 2013
                           Appellee/Cross-Appellant NCI Building Systems, Inc.'s ("Appellees") Motion for Leave
                           to File Part I of Appellee/Cross-Appellant’s Reply Brief and Motion to Strike Portions of
Type of motion:            Appellants’ Reply Brief
Party filing motion:       Appellee/Cross-Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Granted in Part and Denied in part. Appellee's motion to strike Appellants' Reply Brief is
         denied. Appellee's motion for leave to file part I of Appellee/Cross-Appellant’s Reply Brief is granted.


Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: July 5, 2013